Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16, 20, are pending in this application.
Claims 17-19, were not filed. Under Rule 126, they are deemed deleted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8-11, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Squitieri et al., WO2016/138135 A1 (effective filed date 2/25/15).
  Squitieri et al., disclosed a method of treating neurodegenerative disorders such as ALS (pp. 9, lines 25-26) by administering pridopidine (pp. 20, line 15) or its HCl salt (pp. 12, line 20). Administration is daily and oral (pp. 11, line 31) and the dose is 5mg-40mg (pp. 27, line 26, pp. 12, lines 4-13). The dose may be optimized to avoid adverse side effects and varies according to factors set forth at page 12, line 32 to page 13, line 12, and the subject is a mammal. Squitieri et al., disclosed pridopidine is SIR modulator (pp. 13, lines 17-19) and would lessen or remove symptoms of the disorder (pp. 12, lines 25-30).  See also the entire document. 
Response
Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive. Applicant contends the prior art must disclose every element of the claim, and must be shown in complete detail as possible, citing Motorola, 43 USPQ2d 1481 (Fed. Cir. 1997); PPG industries, 37 USPQ2d (Fed. Cir. 1996) and Richardson, 9 USPQ2d 1913. Applicant fails to set forth what element(s) of the claim or detail is/are not disclosed by the prior art.  The claim Wilder, 429 F.2d 447 (CCPA, 1970).  Applicant fails to set forth why making pridopidine and using it is undue burden.  Enablement requires how to make use.  Pridopidine is a known commercial product, was used in several experiments by the prior art and administration of a drug for ALS is a routine practice in medicine. 
Applicant further argues that a mere listing without enablement is not anticipatory and that the prior art offers no more than a starting point for further experiments. Squitieri et al., are allowed to be their own lexicographer under the US patent practice. Applicant must note the prior art disclosed at page 11, lines 21-23, “all combinations of the various elements described herein are within the scope of the invention”.  
There are several embodiments of SIRs disclosed in the prior art. One of such specifically cited only pridopidine, page 13, lines 13-21. Under brief description of the invention pharmacokinetics of only pridopidine was disclosed. In all the assays performed, pages 23-33, only pridopidine was used and results discussed. Applicant should note also the prior art disclosed nine neurodegenerative diseases as embodiments including ALS at page 9, lines 21-27. Under the US patent practice they are deemed preferred embodiments by Squitieri et al. The US patent practice does not require the prior art to reduce to practice each and every embodiment of the invention.  Therefore, experiments on ALS is not required.
Every embodiment disclosed by a prior art is available under anticipatory rejection. Therefore, the prior art’s disclosure, as written, meet the requirement of anticipatory rejection under the US patent practice.   Mere selective combination of prior art’s teachings is not undue experimentation and not patentably significant. It is an invention of reasoning not of creativity. KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
  
THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Objection
Claims 2, 4-5, 7, 12-16, are objected to for depending from rejected claims.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.


February 4, 2022